 



CONSULTING SERVICES AGREEMENT dated as of November 7, 2018 (this “Agreement”),
effective November 1, 2018 (“Effective Date”) by and between:

 

(1) Alexandre Mencik Enterprise, a company incorporated in Belgium, with its
registered office Avenue des Genêts/Ginstlaan 31, B-1640
Rhode-Saint-Genèse/Sint-Genesius-Rode, identification number BE067.806.963 (“the
Chief Business Officer”); and

 

(2) Vector Therapeutics Inc. (ex-Oxygen Therapy, Inc) (“Vector Therapeutics”), a
Delaware corporation with an Chief Business Officer office 85 Broad Street, 27
Floor, New York 10004, USA and its registered office in the State of Delaware,
160 Greentree Drive # 101, in the City of Dover, Country of Kent, 19904 USA,
duly represented by Dr. Daniel Teper (“Company”)

 

The Chief Business Officer and Company are also sometimes herein referred to
collectively as the “Parties” and each individually as a “Party”.

 

WHEREAS, Company is engaged in development, manufacturing and distribution of
medicinal products.

 

WHEREAS, Chief Business Officer and General Counsel possesses the requisite
skills, expertise and experience to perform its obligations under this
Agreement;

 

WHEREAS, Company desires to avail itself of the services of Chief Business
Officer and General Counsel upon the terms, provisions and conditions
hereinafter set forth and Chief Business Officer and General Counsel declares to
be prepared to render such services to Company on the terms, provisions and
conditions set forth hereinafter and declares to be capable thereof.

 

NOW THEREFORE, in consideration of agreements of the Parties set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

Section 1. Consultancy. The Company hereby appoints, retains and engages the
Chief Business Officer and General Counsel of the Company for the Term (as
hereinafter defined), and the Chief Business Officer and General Counsel hereby
accepts to serve as the Company’s Chief Business Officer and General Counsel
upon the terms, provisions and conditions of this Agreement.

 

Section 2. Duties. The Chief Business Officer and General Counsel shall (1)
continue to serve as Founder/shareholder and Partner (Gérand) of VectorLab GmbH
and its successor or assign (with single signature power, including on the bank
accounts) and (2) shall serve as Chief Business Officer and General Counsel of
Vector Therapeutics and shave a leadership role in Vector Therapeutics, in
accordance with the strategic goals set by the Board, the CEO and those having
C-level positions, and be, without limitation, the Officer primarily responsible
for overseeing, identifying and managing: (i) legal/IP and compliance issues;
(ii) accounting and financial reporting; (iii) corporate and financial deals &
transactions (structure and negotiations); (iv) corporate governance and
business policy; (v) government & trade association relations; and (vii) certain
aspects of business development & growth, corporate finance & stock listing (if
any), regulatory & life cycle management strategies, market access &
pricing/reimbursement strategies; and daily operations (hereinafter referred to
collectively as “the Services”). The Chief Business Officer shall devote 4 days
maximum per week of his time to the performance of the Services, except during
the public holidays in Belgium; provided, that Chief Business Officer and
General Counsel may serve on companies outside boards and take other consulting
or advisory responsibilities.

 

Section 3. Term of Consultancy. Unless earlier terminated pursuant to the
provisions of Section 5 hereof, the term of Chief Business Officer and General
Counsel’s consultancy shall commence as of the Effective Date and shall continue
until August 31, 2021 and shall automatically renew for successive one (1) year
terms, unless (i) the Company provides the Chief Business Officer and General
Counsel with written notice, given not less than ninety (90) days prior to the
then expiration date that the Company does not intend for the Term (as
hereinafter defined) to automatically extend or , or (ii) the Chief Business
Officer and General Counsel’s provides the Company with written notice, given
not less than thirty (30) days prior to the then expiration date of the Term
that the Chief Business Officer and General Counsel does not intend for the Term
to automatically extend the term of consultancy, as it may be extended, the
“Term”).

 



 1 

 

 



Section 4. Compensation of Chief Business Officer and General Counsel.

 

4.1. Compensation. As compensation for the Services, the Company shall pay Chief
Business Officer and General Counsel a fixed yearly compensation (“the
Compensation”) of three hundred fifty thousand dollars ($350,000). The
Compensation shall be payable monthly at the latest within fifteen (15) days
after receipt of the invoice. The Compensation is exclusive of VAT/tax. VAT/
tax, if applicable, will be charged by Chief Business Officer and General
Counsel to the Company at the applicable rate. The Compensation may be increased
(but not reduced) at Company’ own discretion, upon proposition by the Chief
Business Officer and General Counsel and in line with the recommendations of the
Compensation Committee of the Board (the “Compensation Committee”).

 

4.2. Bonus; Stock Options.

 

(a) In addition to the Compensation payable to the Chief Business Officer and
General Counsel, the Chief Business Officer and General Counsel shall receive an
annual Bonus (the “Bonus”) of up to 50% of the Chief Business Officer and
General Counsel’s then applicable Compensation, based on the Chief Business
Officer and General Counsel’s and / or the Company’s achievement of specified
performance indicators (the “Goals”), as determined by the Board or the
Compensation Committee of the Board if such a Committee is in existence. The
Bonus shall be payable in cash and up to 50% in shares of the Company’s Common
Stock (the “Common Stock”), at the Chief Business Officer and General Counsel’s
own discretion. The Common Stock component of the Bonus shall be paid in a
manner consistent with the Company’s Stock Award Program, if applicable. The
Bonus shall be calculated within thirty (30) days after the end of the
applicable year (or after this Agreement was terminated) and will be paid
promptly thereafter, including after the Term, and including partially. The
Goals for each year of the Term, other than the initial year, shall be set by
the Board no later than thirty (30) days after the commencement of the
applicable annual period. Bonus metrics for the first period (2018) will be set
up as soon as possible after execution of this Agreement by the Board and the
Compensation Committee if such a Committee is in existence.

 

(b) As additional compensation for the services hereunder, the Chief Business
Officer and General Counsel shall receive (i) as promptly as possible following
the Effective Date, 400,000 shares of the Company’s Common Stock of the Company;
and (ii) and a grant, effective as of the Effective Date, Company of 300,000
Company Shares of Common Stock, with a quarterly vesting during the Term of this
Agreement, with the first 25,000 Company Shares vesting on November 30, 2018 and
25,000 Company Shares vesting on the last day of each three month period
thereafter; provided that at the vesting date the Chief Business Officer and
General Counsel is employed with the Company.

 



(c) Subject to the approval of the Compensation Committee of the Board or the
Board if there is no Compensation Committee, as applicable, for each fiscal year
during the term of his consultancy following the first fiscal year, Chief
Business Officer and General Counsel shall be eligible to receive, simultaneous
with receipt of the Cash Bonus described in Section 4.2 (a), options to purchase
a number of shares of the Company’s common stock, with an aggregate fair market
value to be determined following standard methods, subject to and in accordance
with the terms and provisions of the Company’s plan and the applicable award
agreement.

 

(d) Expenses. The Company shall pay or reimburse Chief Business Officer and
General Counsel for all reasonable and necessary business, travel or other
expenses incurred by him (including those for services that have been rendered
since March 1, 2018 and that have not yet been reimbursed, if any), upon
submission to the Company of proper documentation thereof, in accordance with
the Company’s travel and expense policy, which may be incurred by him in
connection with the performance of his consultancy services contemplated
hereunder, including services rendered during the Prior Period. It is agreed
that business class airfare shall be permitted on all international travel.

 



 2 

 

 

(e) Benefits. After the Effective Date and during the Term, the Chief Business
Officer and General Counsel shall be entitled to participate in such pension,
profit sharing, group insurance, term life, option plans, hospitalization, and
group health benefit plans and all other benefits and plans as the Company
provides to its senior Chief Business Officer and General Counsels, subject to
the terms and conditions of such plans, and taking into account the independent
nature of the Chief Business Officer and General Counsel.

 

(f) Vacation. The Parties will consult with each other with a view to enable the
Chief Business Officer and General Counsel to have a reasonable number of days
of paid vacation each year, preferably during the school holidays in Belgium,
and in any case, not less than four (4) weeks during each twelve (12) month of
the Term, during which period his Compensation shall be paid in full. Upon the
Chief Business Officer and General Counsel’s termination of consultancy for any
reason whatsoever, he shall be entitled to payment for a maximum of 20 accrued
but unused vacation days.

 

(g) Sick Time. The Chief Business Officer and General Counsel shall be entitled
to sick time in accordance with the Company’s sick time policy.

 

5.1. Termination. The Chief Business Officer and General Counsel’s consultancy
hereunder may be terminated upon written notice of termination to the Chief
Business Officer and General Counsel from the Company and shall be immediately
terminated upon the Chief Business Officer and General Counsel’s death or
immediately in the case of termination by the Chief Business Officer and General
Counsel . The Chief Business Officer and General Counsel’s consultancy hereunder
may be terminated for the following reasons: (i) the Chief Business Officer and
General Counsel’s death or Total Disability (as hereinafter defined ); or (ii)
termination of the Chief Business Officer and General Counsel’s consultancy for
the Company For Cause (as hereinafter defined ); or (iii) termination of the
Chief Business Officer and General Counsel’s consultancy for the Company other
than For Cause; or (iv) a Change in Control Termination (as hereinafter defined
); or (v) termination of the Chief Business Officer and General Counsel’s
consultancy by the Chief Business Officer and General Counsel without Good
Reason (as hereinafter defined); or (vi) termination of the Chief Business
Officer and General Counsel’s consultancy by the Chief Business Officer and
General Counsel for Good Reason.

 

5.2. Termination upon Death or Total Disability. The Chief Business Officer and
General Counsel’s consultancy shall terminate immediately upon the Chief
Business Officer and General Counsel’s death or upon written notice of
termination to the Chief Business Officer and General Counsel of a termination
due to Total Disability. In the event of a termination upon the death or Total
Disability of the Chief Business Officer and General Counsel, the Company shall
pay to Chief Business Officer and General Counsel, or any person designated by
Chief Business Officer and General Counsel in writing or, if no such person is
designated, to his estate, the Compensation which has been earned but unpaid. As
used herein, the term “Total Disability” shall mean that Chief Business Officer
and General Counsel is unable to engage in any substantial way in the
performance of his duties for the Company by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one year as substantiated by a written report by a competent
physician engaged by the Company who is reasonably acceptable to the Chief
Business Officer and General Counsel or his representative.

 



 3 

 

 

5.3. Termination For Cause or without Good Reason. In the event the Chief
Business Officer and General Counsel s consultancy is terminated by the Company
For Cause or by the Chief Business Officer and General Counsel without Good
Reason, the Company shall be obligated to pay the Chief Business Officer and
General Counsel his Compensation through the date of termination. As used
herein, the term “For Cause” shall mean (i) a court of competent jurisdiction
has made a final determination of Chief Business Officer and General Counsel’s
misappropriation of the Company’s assets or perpetration of fraud or willful
malfeasance in his dealings with or on behalf of the Company; (ii) the Chief
Business Officer and General Counsel’s plea of guilty or nolo contendere to, or
conviction in a court of law of, any crime or offense which constitutes a
felony, in each case whether or not involving the Company; (iii) Chief Business
Officer and General Counsel’s engaging in an act of moral turpitude which is
likely to have a material adverse effect on the Company’s business or
reputation; (iv) the Chief Business Officer and General Counsel’s habitual
drunkenness or habitual use of illegal substances; (v) the Chief Business
Officer and General Counsel’s failure to cooperate with a governmental or
regulatory investigation concerning the Company or the Chief Business Officer
and General Counsel; (vi) the Chief Business Officer and General Counsel’s
willful refusal to follow, or reckless disregard of, the written policies and
reasonable directives of the Company or the Board after given the opportunity to
object with such directive and given thirty (30) calendar days to cure; or (vii)
the Chief Business Officer and General Counsel’s material breach of a material
provision of this Agreement, which material breach, if curable, is not cured
within thirty (30) calendar days after written notice thereof by the Company.
Whether a termination is “For Cause,” as such term is defined in this Section
5.3, shall be determined by a vote of at least ¾ of all of the members of the
Board, including Chief Business Officer and General Counsel’s vote, in its sole
discretion. Notwithstanding the foregoing, upon written notice of a material
breach that could result in a For Cause termination pursuant to clauses (vii)
and /or (viii) of the preceding sentence, the Chief Business Officer and General
Counsel may upon written notice to the Company, which shall be given within five
(5) business days after receipt of the notice of material breach, request a
hearing on the matter before all members of the the Board (in which the Chief
Business Officer and General Counsel may be accompanied by his own legal
counsel) in order for the Chief Business Officer and General Counsel to provide
information that refutes, or justifies the actions that form, the basis of the
assertion that a material breach has occurred. If such a hearing is requested,
the notice of material breach shall be deemed to not be effective until the
hearing has occurred, and that ¾ of the all of the members of the Board
determines not to change its position. Minutes of the hearing shall be taken by
a mutually acceptable independent person. For purposes of this Section 5.3, no
act or failure to act by the Chief Business Officer and General Counsel shall be
considered “willful” if such act is done by Chief Business Officer and General
Counsel in the good faith belief that such act is or was in the best interests
of the Company or one or more of its businesses or was made upon advice of the
Company’s counsel.

 

5.4. Termination for Good Reason. The Chief Business Officer and General Counsel
may terminate his consultancy prior to the end of the Term, upon written notice
to the Company, for Good Reason, which Good Reason is not remedied by the
Company within thirty (30) calendar days after written notice thereof by Chief
Business Officer and General Counsel. The term “Good Reason” shall include any
of the following, (i) any assignment to Chief Business Officer and General
Counsel of duties inconsistent with Chief Business Officer and General Counsel’s
position of Chief Business Officer and General Counsel or which constitute a
significant reduction in authority, responsibilities or status without his prior
written consent; (ii) any demotion of his position with the Company as Chief
Business Officer and General Counsel without his written consent, including, but
not limited to, reporting to someone other than the Board; and (iii) any
material reduction in Chief Business Officer and General Counsel’s Compensation.
or (iv) any attempted reduction of the terms of Chief Business Officer and
General Counsel’s bonus.

 

5.5. Termination by the Company other than For Cause or by Chief Business
Officer and General Counsel for Good Reason. If, other than as set forth in
Section 10.1, the Chief Business Officer and General Counsel’s consultancy is
terminated during the Term by the Company other than For Cause and as approved
by ¾ of the board members and a 50% vote of the shareholders or is terminated by
Chief Business Officer and General Counsel for Good Reason, then the Company
shall pay to Chief Business Officer and General Counsel after such termination,
subject to his execution of a standard release, severance payments (“Severance”)
equal to (i) twelve (12) months of Chief Business Officer and General Counsel’s
Compensation for the year in which the termination by Company for reasons other
than For Cause or by Chief Business Officer and General Counsel for Good Reason
occurs plus (ii) the amount of the actual bonus earned by Chief Business Officer
and General Counsel under Section 4.2(a) hereof for the year prior to the year
of such termination and for the first calendar year one hundred percent (100%)
of the Target Cash Bonus. The Severance shall be paid in a lump sum within
thirty (30) days after the Release Effective Date (as defined below), less such
deductions as shall be required to be withheld by applicable law and
regulations. In addition, if Chief Business Officer and General Counsel timely
and properly elects continuation coverage under the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”), then, subject to his execution of a
standard release, the Company shall reimburse Chief Business Officer and General
Counsel for the monthly COBRA premium paid by Chief Business Officer and General
Counsel for Chief Business Officer and General Counsel and Chief Business
Officer and General Counsel’s eligible dependents. Chief Business Officer and
General Counsel shall be eligible to receive such reimbursement until the
earliest of: (x) the twelve (12) month anniversary of the date of Chief Business
Officer and General Counsel’s termination of consultancy; (y) the date Chief
Business Officer and General Counsel is no longer eligible to receive COBRA
continuation coverage; or (z) the date on which Chief Business Officer and
General Counsel either receives or becomes eligible to receive substantially
similar coverage from another employer.

 



 4 

 

 

Section 6. Confidential Information; Restrictive Covenants.

 

6.1. Disclosure. The Chief Business Officer and General Counsel hereby
acknowledges that he will acquire access to Confidential Information (as
hereinafter defined) concerning the Company. For purposes hereof, “Confidential
Information” shall mean all information, documents and materials (regardless of
the media in which maintained) concerning the Company, its business, strategies,
prospects, products, product development, formulas, research and development,
know-how, names and contact information of the Company’s customers, suppliers,
contract manufacturers, vendors and other third-parties who do business with the
Company, and the Company’s current and future business plans, agreements to
which the Company is a party or bound or are in the process of negotiation, the
Company’s financial information including information regarding its assets,
liabilities, results of operations financial condition, and any other
information which a reasonable person would consider confidential or proprietary
to the Company. The Chief Business Officer and General Counsel acknowledges and
agrees that the Confidential Information is of great value to the Company, is
the sole property of the Company, other than those customers, suppliers,
contract manufacturers, and vendors introduced to the Company by Chief Business
Officer and General Counsel, and has been and will be acquired by him in
confidence. Confidential Information shall include all reports and analyses that
use or are based upon any Confidential Information.

 

6.2. Confidentiality. In consideration of the obligations undertaken by the
Company herein, the Chief Business Officer and General Counsel will not, at any
time during or after the Term, directly or indirectly, use for Chief Business
Officer and General Counsel’s own benefit or any other party’s benefit, or
reveal, divulge or make known to any third party, any Confidential Information
Company and not otherwise in the public domain. Confidential Information shall
not include (i) information which was previously known by the Chief Business
Officer and General Counsel ; (ii) information which was given to Chief Business
Officer and General Counsel by any third party who at the time, to the knowledge
of the Chief Business Officer and General Counsel (after reasonable inquiry) was
not under no obligation of confidentiality or a fiduciary obligation in favor of
the Company; or (iii) is or becomes publicly known other than due to a breach of
this confidentiality covenant by the Chief Business Officer and General Counsel
. The Chief Business Officer and General Counsel may disclose Confidential
Information that he is required to disclose as a result of a governmental
investigation, subpoena, applicable law or regulation or by a court order. The
Chief Business Officer and General Counsel shall cooperate to the extent legally
permissible with the Company (at the cost and expense of the Company) should the
Company seek a protective order or other equitable relief with respect to any
disclosure pursuant to the immediately preceding sentence. If the Company does
not seek such relief or waives compliance with this provision, the Chief
Business Officer and General Counsel shall nonetheless only disclose the
Confidential Information that requires to be disclosed. The Parties hereto
acknowledge that pursuant to 18 USC § 1833(b), an individual may not be held
liable under any criminal or civil federal or state trade secret law for
disclosure of a trade secret: (i) made in confidence to a government official,
either directly or indirectly, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. The Parties further acknowledge that an individual, including the
Chief Business Officer and General Counsel, suing an employer for retaliation
based on the reporting of a suspected violation of law may disclose a trade
secret to his attorney and use the trade secret information in the court
proceeding, so long as any document containing the trade secret is filed under
seal and the individual does not disclose the trade secret except pursuant to
court order.

 

6.3. Restrictive Covenants. The Chief Business Officer and General Counsel
recognizes that the services to be performed by him hereunder are special,
unique and extraordinary. The Parties confirm that it is reasonably necessary
for the protection of the Company that the Chief Business Officer and General
Counsel agrees, and, accordingly, the Chief Business Officer and General Counsel
does hereby agree, that he will not, either on his own behalf or as an officer,
director, stockholder, partner, principal, Chief Business Officer and General
Counsel , associate, employee, owner, agent, creditor, independent contractor,
or co-venturer of any third party or in any other relationship or capacity,
directly or indirectly, at any time during his consultancy and for the
Restricted Period (as defined below) (i) solicit, induce, persuade or encourage,
or attempt to solicit, induce, persuade or encourage, any individual employed
by, or consulting for, the Company and/or any Vice President or officer working
for the Company, with whom the Chief Business Officer and General Counsel has
worked, to terminate such employee’s or consultancy’s position with the Company,
whether or not such employee or Vice President or officer or consultant is a
full-time or temporary employee or a consultant of the Company and whether or
not such employement or consultancy is pursuant to a written agreement, for a
determined period, or at will or otherwise and (ii) engage, participate or
invest in any business activity anywhere in the Region that develops,
manufactures or markets any products, or performs any services, that are
otherwise competitive with or similar to the products or services of the
Company, or products or services that the Company or its affiliates or related
entities (including entities owned or controlled (in part or in total) by other
persons having high level responsibilities for the Company (as employees or
consultants or otherwise) has under development or that are the subject of
active planning at any time during the Restricted Period (as defined below)
provided that the forgoing shall not prohibit any possible investments by the
Company in such affiliates or related entities. The provisions of this Section
6.3 shall only apply to those individuals employed by or consulting for the
Company at the time of solicitation or attempted solicitation.

 



 5 

 

 

6.4. Restricted Period. For purposes hereof, the term “Restricted Period” shall
mean the Term and any period of time thereafter during which the Chief Business
Officer and General Counsel receives Severance or his regular Compensation and
benefits from the Company.

 

6.5. Modification of Restrictions. If any of the restrictions contained in this
Section 6 shall be deemed or determined by a court of competent jurisdiction to
be illegal or unenforceable by reason of the extent, duration or geographical
scope thereof, or otherwise, the Parties request that the court amend and “blue
pencil” such restrictions so that they are modified to be legal and enforceable
to the fullest extent permissible.

 

Section 7. Work for Hire.

 

7.1. The Chief Business Officer and General Counsel agrees to make full and
prompt disclosure to the Company of all inventions, improvements, discoveries,
methods, developments, formulas, computer software (and programs and code) and
works of authorship, whether or not patentable or copyrightable, which were or
are created, made, conceived or reduced to practice by Chief Business Officer
and General Counsel or under Chief Business Officer and General Counsel’s
direction or jointly with others during Chief Business Officer and General
Counsel’s consultancy for the Company, whether or not during normal working
hours or on the premises of the Company (all of which are collectively referred
to in this Agreement as “Developments”).

 

7.2. The Chief Business Officer and General Counsel agrees to assign and, by
executing this Agreement, Chief Business Officer and General Counsel does hereby
assign, to the Company (or to any person or entity designated by the Company)
all of Chief Business Officer and General Counsel’s right, title and interest,
if any, in and to all Developments and all related patents, patent applications,
copyrights and copyright applications. However, this Section 7.2 shall not apply
to Developments (i) which do not relate to the present or planned business,
operations, activities or research and development of the Company known by the
Chief Business Officer and General Counsel , and (ii) which are made and
conceived by Chief Business Officer and General Counsel : (A) at a time other
than during normal working hours, (B) not on the Company’s premises and (C) not
using the Company’s tools, devices, equipment or proprietary information. Chief
Business Officer and General Counsel understands that to the extent that the
terms of this Agreement shall be construed in accordance with the laws of any
state which precludes a requirement in an consultancy agreement to assign
certain classes of inventions made by an employee, this Section 7 shall be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such class or classes. The Chief Business Officer and
General Counsel also agrees to waive all claims to moral and/or equitable rights
in any Developments.

 

7.3. The Chief Business Officer and General Counsel agrees to cooperate fully at
the Company’s expense with the Company acting reasonably, both during and after
Chief Business Officer and General Counsel’s consultancy with the Company, with
respect to the procurement, maintenance and enforcement of copyrights, patents
and other intellectual property rights (both in the United States and foreign
countries) relating to Developments that are assigned to the Company pursuant to
this Agreement. The Chief Business Officer and General Counsel agrees that he
will sign all papers, including, without limitation, copyright applications,
patent applications, declarations, oaths, formal assignments, assignments of
priority rights, and powers of attorney, which the Company may reasonably
consider necessary or desirable in order to protect its right, title and
interest in and to any Development. The Chief Business Officer and General
Counsel further agrees that if a court decision confirms the Company rights,
title or interests and the Company is unable, after a minimum of 3 direct
contacts to the Chief Business Officer and General Counsel and reasonable
effort, to secure Chief Business Officer and General Counsel’s signature on any
such papers, any Chief Business Officer and General Counsel officer of the
Company shall be entitled to execute any such papers as Chief Business Officer
and General Counsel’s agent and attorney-in-fact, and Chief Business Officer and
General Counsel hereby irrevocably designates and appoints each Chief Business
Officer and General Counsel officer of the Company as Chief Business Officer and
General Counsel’s agent and attorney-in-fact to execute any such papers on Chief
Business Officer and General Counsel’s behalf, and to take any and all actions
as the Company may deem necessary or desirable, in order to protect its rights
and interests in any Development, under the conditions described in this
sentence. The designation and appointment of any such agent and attorney-in-fact
shall be strictly limited to the purposes described in this Section 7.3.

 



 6 

 

 

Section 8. Conflicts of Interest; Insider Trading.

 

8.1. Conflicts of Interest. The Chief Business Officer and General Counsel
agrees that he shall in order to avoid actual or apparent conflicts of interest,
except with the written consent of the Board, Chief Business Officer and General
Counsel not have any direct or indirect ownership or financial interest in any
company, person or entity which is: (i) a service provider to, or vendor of the
Company; (ii) a customer of the Company; or (iii) a competitor of the Company.
Chief Business Officer and General Counsel shall not be deemed to have any
direct or indirect ownership or financial interest for any such interest that
does not exceed five (5%) percent of the issued and outstanding voting equity
securities of any class of any Company or other business entity whose voting
equity securities is traded on a national securities exchange or in the
over-the-counter market.

 

8.2. General Requirements. Chief Business Officer and General Counsel shall
observe such lawful policies of the Company as may from time to time be adopted
by the Board and be in effect and notified to the Chief Business Officer and
General Counsel . In the performance of his duties on behalf of the Company, the
Chief Business Officer and General Counsel will comply with all material laws in
all material respects.

 

8.3. Insider Trading. The Chief Business Officer and General Counsel hereby
agrees that Chief Business Officer and General Counsel shall comply with Company
any Insider Trading Policy from time to time adopted by the Company and in
effect (the “Inside Trading Policy”) and any and all federal, state and foreign
securities laws, including, but not limited, to those that relate to
non-disclosure of information, insider trading and individual reporting
requirements and shall specifically abstain from discussing the non-public
aspects of the Company’s business affairs with any individual or group of
individuals (e.g., Internet chat rooms) who does not have a business need to
know such information for the benefit of the Company or in connection with the
Company’s business. The Chief Business Officer and General Counsel hereby agrees
to immediately notify the Company’s General Counsel in accordance with any
Company Insider Trading Policy of the prior to Chief Business Officer and
General Counsel’s acquisition or disposition of any of the Company’s securities.

 

Section 9. Indemnification.

 

9.1. Indemnification. The Company hereby agrees to indemnify and hold harmless
the Chief Business Officer and General Counsel (and his heirs, estate and
personal representatives, if applicable) to the fullest extent permitted by, the
Delaware General Company Law or any other applicable law, as any or all may be
amended from time to time. Such reimbursements shall include but not be limited
to Chief Business Officer and General Counsel’s reasonable and necessary out of
pocket expenses including attorneys and expert fees, losses, judgments, claims,
and settlement payments and any other such costs and expenses. The
indemnification of the Company shall include any reasonable costs and expenses
(including, without limitation, attorneys’ fees and expenses) incurred by the
Chief Business Officer and General Counsel in attempting to enforce his
indemnification rights against the Company.

 

9.2. Undertaking. To the extent that the Company advances payment for any fees
or expenses to the Chief Business Officer and General Counsel pursuant to this
Section 9, such advance shall be accompanied by a written undertaking by the
Chief Business Officer and General Counsel to repay such amounts if it shall be
ultimately determined by a court of competent jurisdiction in a final
disposition, that the Chief Business Officer and General Counsel (i) is not
entitled to be indemnified by the Company or (ii) that the amount advanced
exceeded the indemnification to which he is entitled, in which case the amount
of such excess shall be repaid to the Company.

 

9.3. Notice. As a condition precedent to his right to be indemnified hereunder,
the Chief Business Officer and General Counsel shall give the Company notice in
writing as soon as practicable of any claim made against him for which indemnity
will or reasonably could be sought under this Agreement. Promptly after
receiving the notice from the Chief Business Officer and General Counsel , the
Company shall inform the Chief Business Officer and General Counsel in writing
if the Company is providing indemnification for the claim.

 



 7 

 

 

9.4. Cooperation. Chief Business Officer and General Counsel shall fully
cooperate with all lawful and reasonable request the Company in connection with
any matter for which the Chief Business Officer and General Counsel has made a
claim for indemnification hereunder and the Company has acknowledged is
obligation with respect to such claim. The Company shall be entitled at its own
expense to participate in the defense of any proceeding, claim or action, or, if
it shall elect, to assume control such defense, in which event such defense
shall be conducted by counsel chosen by the Company, subject to the consent of
the Chief Business Officer and General Counsel, which consent shall not be
unreasonably withheld or delayed. For purpose of clarification, if the Company
does not assume control of the defense of the claim, the cost and expenses of
legal counsel and the other costs and expenses incurred by the Chief Business
Officer and General Counsel in defending the claim shall be paid by the Company,
as incurred, as part of the Company’s indemnification obligation.

 

9.5. Exceptions. The Company shall not be obligated under this Agreement to make
any payment for any claim which the Chief Business Officer and General Counsel
has sought indemnification:

 

(a) For which payment is actually made to the Chief Business Officer and General
Counsel under valid and collectable insurance policies, the premiums of which
are paid by the Company or any of its affiliates, except in respect of any
deductible that is charged to the Company and excess beyond the policy payment
limit under such insurance;

 

(b) For which Chief Business Officer and General Counsel is indemnified by the
Company otherwise than pursuant to this Agreement, provided such amount has
previously been paid to Chief Business Officer and General Counsel or a third
party making the claim;

 

(c) Brought about or contributed to by the dishonesty or willful misconduct of
Chief Business Officer and General Counsel as established by final and non-
appealable determination by a court of competent jurisdiction; or

 

(d) For which Chief Business Officer and General Counsel fails to cooperate, if
the claim involves or relates to a criminal or civil investigation brought by
any legal authority or regulatory body.

 

9.6 D&O Insurance. To the extent available in accordance with reasonable
commercial rates, the Company shall maintain in effect, a Director’s and
Officer’s liability insurance policy that covers the directors and officers of
the Company, upon terms and provisions and in amounts (including deductibles)
that are comparable to public companies of the relative size of the Company and
in the same general industry as the Company, The policy shall be an occurrence
based policy for the matters that are subject to its coverage.

 

Section 10. Change in Control.

 

10.1. Payment on Change in Control Termination. The Company will provide or
cause to be provided to the Chief Business Officer and General Counsel the
rights and benefits described below if, during the Term, within the three (3)
month period prior to, or within the twelve (12) month period following, a
Change in Control, (x) the Chief Business Officer and General Counsel terminates
his consultancy for Good Reason, or (y) the Company or its successor terminates
Chief Business Officer and General Counsel’s consultancy (“Change in Control
Termination”); provided however, that a Change in Control Termination shall not
include a termination For Cause or without or for Good Reason or a termination
as a result of Chief Business Officer and General Counsel’s death or Total
Disability. In the event of a Change in Control Termination during the Term, the
Company shall pay or cause its successor to pay to Chief Business Officer and
General Counsel , in cash, in a lump sum within thirty (30) days after such
termination, less such deductions as shall be required to be withheld by
applicable law and regulations, and subject to his execution of a standard
release, an amount equal to two (2) times Chief Business Officer and General
Counsel’s annual Compensation on the day preceding the Change in Control
Termination, plus (ii) an amount equal to the aggregate bonus received by Chief
Business Officer and General Counsel for the year immediately preceding the
Change in Control Termination and for the first calendar year one hundred
percent (100%) of the Target Cash Bonus. In addition, if Chief Business Officer
and General Counsel timely and properly elects continuation coverage under
COBRA, then, subject to his execution of standard release, the Company shall
reimburse Chief Business Officer and General Counsel for the monthly COBRA
premium paid by Chief Business Officer and General Counsel for officer and
executive’s eligible dependents. Chief Business Officer and General Counsel
shall be eligible to receive such reimbursement until the earliest of: (x) the
eighteen (18) month anniversary of the date of Executive’s termination of
consultancy; (y) the date Chief Business Officer and General Counsel is no
longer eligible to receive COBRA continuation coverage; or (z) the date on which
Chief Business Officer and General Counsel either receives or becomes eligible
to receive substantially similar coverage from another employer. In addition, in
the event of a Change in Control Termination, subject to Chief Business Officer
and General Counsel’s execution of a standard release, any and all outstanding
stock options held by Chief Business Officer and General Counsel shall become
fully vested and exercisable. Chief Business Officer and General Counsel shall
have six (6) months to exercise any such stock options following his termination
of consultancy, provided that in no event may Chief Business Officer and General
Counsel exercise a stock option following the original expiration date of such
stock option as set forth in the applicable award agreement.

 



 8 

 

 

10.2. Change in Control Defined. A “Change in Control” shall be deemed to occur
upon the earliest to occur after the date of this Agreement of any of the
following events;

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then-outstanding
voting securities;

 

(b) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

(c) The consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation, a transaction shall not
constitute a Change in Control if its sole purpose is to change the state of the
Company’s or to create a holding company that will be owned in substantially the
same proportions by the persons who held the Company’s voting securities
immediately before such transaction or in any case of investments by the Company
in affiliates or related entities, including entities owned or controlled (in
part or in total) by other persons having high level responsibilities for the
Company (as employees or Chief Business Officer and General Counsel s or
otherwise).

 

Section 11. Miscellaneous.

 

11.1. Relationship of the Parties. Chief Business Officer and General Counsel’s
relationship with Company will be that of an independent contractor, and Chief
Business Officer and General Counsel will not be an employee of Company or
considered to be such an employee for any purpose whatsoever. For the avoidance
of doubt, Chief Business Officer and General Counsel will be solely responsible
for making appropriate filings and payments to all applicable taxing and social
security authorities, including payments of all withholding and payroll taxes
due on compensation received under this Agreement.

 

11.2 Limitation of Liability. Notwithstanding anything contained herein to the
contrary, Chief Business Officer and General Counsel’s total liability arising
under or in connection with this Agreement, whether arising in contract, tort
(including negligence) or restitution, or for breach of statutory duty or
misrepresentation, or otherwise, shall in all circumstances be limited to the
amount of compensation payable over the current year. Notwithstanding anything
to the contrary in this Agreement, the foregoing limitations on damages will not
be applicable to damages which arise out of the fraud or willful misconduct of a
Party.

 

 9 

 



 

11.3 Section 409A. The Parties intend for the payments and benefits under this
Agreement are to be exempt from Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), or, if not so exempt, to be paid or provided
in a manner which complies with the requirements of said Section 409A, and
intend that this Agreement shall be construed and administered in accordance
with such intention. Any payments that qualify for the “short-term deferral”
exception or another exception under Section 409A shall be paid under the
applicable exception. For purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation. All in-kind
benefits, reimbursements, and tax-gross-ups (if any) to be provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirements that (x)
the amount of expenses eligible for reimbursement, or in kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in kind benefits to be provided, in any other calendar year, (y) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and (z)
the right to reimbursement or in kind benefits is not subject to liquidation or
exchange for another benefit. Notwithstanding anything contained herein to the
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A, (i) no amounts payable under this Agreement to
the Chief Business Officer and General Counsel on termination of consultancy
shall be paid until the Chief Business Officer and General Counsel would be
considered to have incurred a separation from service from the Company within
the meaning of Section 409A and (ii) amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
Applicable Period (as defined below) shall instead be paid on the first business
day after the expiration of the Applicable Period, with interest from the date
such amounts would otherwise have been paid at the short-term applicable federal
rate, compounded semi-annually, as determined under Section 1274 of the Internal
Revenue Code of 1986, as amended, for the month in which payment would have been
made but for the delay in payment required to avoid the imposition of an
additional rate of tax on Chief Business Officer and General Counsel under
Section 409A. For purposes hereof, the term “Applicable Period” shall be the
period commencing on Chief Business Officer and General Counsel’s separation
from service with the Company and ending on the date that is six (6) months
following Chief Business Officer and General Counsel’s separation from service.

 

11.5. Survival. The provisions of Sections 5, 6.1, 6.2, 6.4, 6.5, 7.3, 8, 9, 10
and 11 shall indefinitely survive Chief Business Officer and General Counsel’s
consultancy with the Company. The provisions of Section 6.3 shall survive for
the Restricted Period, as defined therein.

 

11.6. Entire Agreement; Amendment; Waiver. This Agreement constitutes and
embodies the entire and complete understanding and agreement of the Parties with
respect to Chief Business Officer and General Counsel’s consultancy for the
Company, supersedes all prior and/or contemporaneous understandings and
agreements, if any, whether oral or written, between Chief Business Officer and
General Counsel and the Company, with respect to that subject matter, all of
which are merged herein. This Agreement may not be amended, modified, waived or
changed except by an instrument in writing executed by each of the Parties. Any
waiver of any provision of this Agreement shall be limited to the instance and
purpose for which it is given. No course of dealing between the Parties shall be
deemed to be an amendment or waiver or any term or provision of this Agreement.
No waiver by either party of any provision or condition to be performed shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
any prior or subsequent time.

 

11.7. Assignment; Binding Effect. This Chief Business Officer and General
Counsel may not assign or delegate any of his or duties under this Agreement.
Any attempted assignment or delegation shall be null and void ab initio. This
Agreement shall inure to the benefit of, be binding upon and enforceable
against, the Parties hiseto and their respective successors and permitted
assigns.

 

11.8. Captions. The captions/headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning,
construction or interpretation of this Agreement.

 

11.9 Language. The text in English will constitute the only authentic text of
the agreement between the Parties.

 

11.10 Publicity. If and when appropriate in the view of both Parties, the
Parties may make any announcement concerning the existence of this Agreement and
the fact that Company has retained the services of Chief Business Officer and
General Counsel. The Parties shall not disclose the terms and conditions of this
Agreement, without the prior written consent of the other party, unless such
disclosure is required by law.

 



 10 

 

 

11.11 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given on the business day when personally delivered or on the
business day when received, if sent by a recognized overnight courier service or
by certified, mail, postage prepaid, to the Party at the address for such Party
set forth on Schedule 1 attached hereto or to such other address as either Party
may hereafter give notice of to the other Party in accordance with the
provisions hereof. Invoices of the Chief Business Officer and General Counsel
may be sent to the Company via e-mail and are deemed as an original.

 

11.12. Governing Law; Jurisdiction. This Agreement shall be governed by and
interpreted under the laws of the State of New York applicable to contracts made
and to be performed therein without giving effect to the principles of conflict
of laws thereof which could result in the application of the laws of another
jurisdiction. The Parties hereby irrevocably consent to the exclusive
jurisdiction of the United States Federal Courts located in the Southern
District of the State of New York or the courts of the State of New York located
in New York County with respect to any action, suit or proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby. By its
execution hereof, the Parties hereby irrevocably waive any objection and any
right of immunity on the ground of venue, the convenience of the forum or the
jurisdiction of said courts or from the execution of judgments resulting there
from. The parties hereby irrevocably accept and submit to the jurisdiction of
the aforesaid courts in any such suit, action or proceeding.

 

11.13. Waiver of Jury Trial. THE PARTIES hereby IRREVOCABLY AND WILLINGLY WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND THAT ANY
ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

11.11. Counterparts. This Agreement may be executed and delivered in
counterparts, including by facsimile transmission or portable document format
(“.pdf”), each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

 

Signature page follows

 

 11 

 

 

IN WITNESS WHEREOF, each of the Parties hereto have executed this Agreement as
of the date set forth above.

 

For Vector Therapeutics Inc.

 

By: Daniel Teper

Chief Executive Officer

 



 

By: Daniel Teper

 

November 7, 2018

 

Read and acknowledged

 

 12 

 

 

The Chief Business Officer and General Counsel

 



 

By: Alexandre Mencik

 

November 7, 2018

 

Read and acknowledged

 

 13 

 



 

 

 

